UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4163


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY LAMONT SPELLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:15-cr-00046-F-1)


Submitted:   March 7, 2017                 Decided:   May 12, 2017


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry Lamont Speller seeks to appeal his conviction and

sentence.     Speller waived his right to an indictment and pled

guilty pursuant to a plea agreement to a criminal information

charging him with health care fraud in violation of 18 U.S.C.

§ 1347 (2012) and engaging in monetary transactions involving

criminally derived property in violation of 18 U.S.C. § 1957

(2012).     Speller’s attorney has filed a brief pursuant to Anders

v.   California,   386 U.S. 738   (1967),   concluding   there   are   no

meritorious grounds for appeal but raising sentencing issues.

Speller has filed a pro se supplemental brief arguing that the

district court lacked subject matter jurisdiction because he did

not waive his right to an indictment, and the court erred in

finding facts in sentencing him.           The Government has moved to

dismiss the appeal as barred by Speller’s waiver of the right to

appeal included in the plea agreement.          We dismiss the appeal.

      “Plea   bargains   rest   on    contractual   principles,   and   each

party should receive the benefit of its bargain.”            United States

v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (internal quotation

marks and citation omitted).          “A defendant may waive the right

to appeal his conviction and sentence so long as the waiver is

knowing and voluntary.”         United States v. Copeland, 707 F.3d
522, 528 (4th Cir. 2013) (internal quotation marks and citation

omitted).     “We review the validity of an appeal waiver de novo,

                                       2
and   will   enforce    the   waiver   if   it   is   valid   and   the   issue

appealed is within the scope of the waiver.”                   Id. (internal

quotation marks and citations omitted).

      Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Speller knowingly

and voluntarily waived his right to appeal his conviction and

sentence, and the issues he seeks to appeal are within the scope

of the waiver. ∗       Moreover, in accordance with Anders, we have

reviewed the record for any potentially meritorious issues that

might fall outside the scope of the waiver and have found none.

      Accordingly, we grant the Government’s motion to dismiss

the appeal.    This court requires that counsel inform his or her

client, in writing, of his or her right to petition the Supreme

Court of the United States for further review.                If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.               Counsel’s

motion must state that a copy thereof was served on the client.




      ∗To the extent that any of Speller’s pro se issues fall
outside the scope of the waiver, they are plainly without merit.



                                       3
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                 DISMISSED




                                    4